DETAILED ACTION
This is a first action on the merits, in response to the claims received 12/26/2019. Claims 1-24 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS)(s) file on has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12,14-16,19,20,22,23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langlinais et al, (Langlinais), (USNO.2018/0090945).
  	As for claim 1, Langlinais discloses and shows in Fig. 2  a power management circuit comprising a switching converter coupled to a controller for operating the switching converter in a plurality of modes, the switching converter comprising a first set of switches (via ref’s D or E) coupled to a first terminal for receiving an input voltage; a second set of switches (via ref’s I or J) coupled to a second terminal for coupling to a battery; a bypass switch (via ref’s B or C) coupled between the second terminal and a (ref’s phase 1, lower inductance) provided between a first switching node of the first set of switches and a second switching node of the second set of switches; and a transition switch (via ref’s B or C) provided between the first switching node and the second or the third terminal; wherein the controller is configured to select a mode of operation by changing a state of at least one of the bypass switch and the transition switch (par.[0020-0023]).
 	As for claim 2, Langlinais discloses and shows in Fig. 2 a ramp generator configured to provide a plurality of ramp signals, the controller being adapted to compare one or more ramp signals with a first error signal to transit between the different modes
 	As for claim 3, Langlinais discloses and shows in Fig. 2 controller is adapted to maintain a voltage at the third terminal at or above a predetermined value
 	As for claim 4, Langlinais discloses and shows in Fig. 2 first error signal is proportional to a difference between a sensed voltage at the third terminal and the predetermined value.
 	As for claim 5, Langlinais discloses and shows in Fig. 2 ramp generator is adapted to generate a first ramp signal having a first profile, a second ramp signal having a second profile and a third ramp signal having a third profile
 	As for claim 6, Langlinais discloses and shows in Fig. 2 than the base voltage and a threshold voltage lower than the base voltage and the intermediate voltage, (via ref’s third boost)
 	As for claim 7, Langlinais discloses and shows in Fig. 2 the first ramp signal decreases from the base voltage to the intermediate voltage during the first period, then remains constant during the second period and decreases from the intermediate voltage to a threshold voltage during the third period
 	As for claim 8, Langlinais discloses and shows in Fig. 2 second ramp signal decreases from the intermediate voltage to the threshold voltage during the first period, then remains constant at the base voltage during the second period and decreases from the base voltage to the intermediate voltage during the third period
 	As for claim 9, Langlinais discloses and shows in Fig. 2 third profile increases during a fourth period
 	As for claim 10, Langlinais discloses and shows in Fig. 2 controller is adapted to close the bypass switch to operate the switching converter as a single input single output buck converter when the first error signal is less than the threshold voltage
   	As for claim 11, Langlinais discloses and shows in Fig. 2 the controller is adapted to open the bypass switch and the transition switch to operate the switching converter as a single input dual output buck converter when the first error signal is between the intermediate voltage and the threshold voltage.
 	As for claim 12, Langlinais discloses and shows in Fig. 2 the controller is adapted to open the bypass switch and close the transition switch to operate the switching converter as a dual input dual output buck converter when the first error signal is between the intermediate voltage and the base voltage.
 	As for claim 14, Langlinais discloses and shows in Fig. 2 the first set of switches comprises a first switch coupled to a second switch at a first switching node; and wherein the second set of switches comprises a third switch coupled to a fourth switch at a second switching node
 	As for claim 15, Langlinais discloses and shows in Fig. 2 a fifth switch coupled between the second switching node and the third terminal
 	As for claim 16, Langlinais discloses and shows in Fig. 2 controller is adapted to generate a second error signal based on a difference between the voltage at the second terminal and a reference signal
 	As for claim 19, Langlinais discloses and shows in Fig. 2 current adjuster coupled to the second terminal, the current adjuster being adapted to control a current for charging the battery
As for claim 20, Langlinais discloses and shows in Fig. 2 current adjuster comprises a current mirror coupled to a reference circuit adapted to provide a reference battery voltage
As for claim 22, Langlinais discloses and shows in Fig. 2 the controller is adapted to operate the switching converter in a buck-boost mode when a voltage is supplied to the first terminal
 	As for claim 23, Langlinais discloses and shows in Fig. 2 a method of managing power comprising providing a switching converter comprising a first set of switches (via ref’s D or E) coupled to a first terminal for receiving an input voltage; a second set of switches (via ref’s I or J) coupled to a second terminal for coupling to a battery; a bypass switch coupled between the second terminal and a third terminal for coupling to a load; a single inductor (ref’s phase 1, lower inductance) provided between a first switching node of the first set of switches and a second switching node of the second set of switches; and a transition switch (via ref’s B or C)  provided between the first switching node and the second or the third terminal; selecting a mode of operation by changing a state of at least one of the bypass switch and the transition switch (par.[0020-0023]).
 	As for claim 24, Langlinais discloses and shows in Fig. 2a plurality of ramp signals and comparing one or more ramp signals with a reference to transit between the different modes (par.[0035-0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17,18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langlinais.
 	As for claim 21,Langlinais discloses the claimed invention except for current adjuster comprises a differential amplifier adapted to control the current flowing through the current mirror based on the reference battery voltage. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a current adjuster comprises a differential amplifier adapted to control the current flowing 
 	As for claim 17, Langlinais discloses the claimed invention except for controller is adapted to provide the inductor current to the second terminal when the second error signal is greater than the first error signal and to provide the inductor to the third terminal when the second error signal is less than the first error signal. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a controller is adapted to provide the inductor current to the second terminal when the second error signal is greater than the first error signal and to provide the inductor to the third terminal when the second error signal is less than the first error signal since it would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
  	As for claim 18, Langlinais discloses and shows  the controller comprises a battery charger controller adapted to generate the second error signal, a comparator adapted to compare the first and second error signal, a driver and a memory device (par.[0020]) . 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859